02/15/2022


1
                                                                                                 Case Number: DA 21-0418

2

3

4

5                  IN THE SUPRMEME COURT OF THE STATE OF MONTANA
                               Supreme Court NO. DA 21-0418
6

7                                            ***********

8    IN RE THE MARRIAGE OF:                               )     ORDER GRANTING
                                                          )     UNOPPOSED MOTION
9    JENNIFER L. RUSSUM,                                  )     FOR EXTENSION OF TIME
                                                          )     TO FILE RESPONSE BRIEF
10
                            Petitioner/Appellant,         )
11                                                        )
            and                                           )
12                                                        )
     MATTHEW S. WENDT,                                    )
13                                                        )
                            Respondent/Appellee.          )
14
                                                          )
15
            Appellee, MATTHEW S. WENDT, has moved this Court for a 30-day extension, from
16
     February 21, 2022, up to and including March 21, 2022, in which to file his Response Brief in
17
     this matter. Appellant does not oppose the Motion.
18

19
            IT IS HEREBY ORDERED that the Appellee shall have up to and including March 21,
20
     2022, to file his Response Brief in this matter.
21
            ELECTRONICALLY SIGNED AND DATED BELOW.
22
            cc: Vuko Voyich
23              Rebecca Swandal

24

25

26

27

28
                                                                                      Electronically signed by:
                                                                                            Mike McGrath
                                                                               Chief Justice, Montana Supreme Court
                                                                                          February 15 2022